Title: To Benjamin Franklin from Becker & Saltzmann, 20 April 1779
From: Becker & Saltzmann
To: Franklin, Benjamin


Monsieur!
Berlin cè 20me. d’Avrile 1779.
Pandant la Guerre en Allemagne, qui heuresement vient d’estre finie, nous avons fait Speculation pour livrer des Uniformes a une partie de l’Armée de notre Souverain, de laquelle nous restent environ quatre mille Uniformes, ne pouvant plus les emploÿer, l’Idé nous est venue, d’envoÿer une Uniforme Complette a Votre Exellençe pour Vous offrir le tout ensemble pour l’Armée en Amerique, en esperant d’autant plus de reuissir, que nous avons deja expedier d’icÿ, il ÿ a deuxs Ans deux mille pieçes de Draps en diverses Coulleurs, principalement en brun et bleu.
Sur la Notte cÿ incluse Votre Exellençe trouvera le dernier prix de jaque Article livré icÿ dans un Vaisseaux pour estre transporté a Hambourg. Nous souhaitons ardemment que Votre Excellençe voudra daigner de faire quelque Reflection la dessus, et nous donner des Ordres en Consequençe, et en meme temp de nous pardonner notre hardiesse, de nous Addresser directement a Votre Excellence.
Nous sommes avec la plus parfaite Veneration de Votre Excellence. Les tres hles. et tres obeissts. Serviteurs
Becker & SaltzmannMarchands.
 
Notation: Becker Baltzman 20 avril 1779.—
